Citation Nr: 0025813	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-04 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for vitamin B12 deficiency 
anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1940 to 
September 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claim seeking entitlement 
to service connection for anemia.

It is noted that the issues of service connection for ataxia, 
service connection for a shrapnel wound to the back, and 
whether new and material evidence had been submitted in order 
to reopen a claim of service connection for a hiatal hernia 
had all initially been in appellate status from an August 
1999 rating decision.  However, in a July 2000 statement, the 
veteran asserted that he wished to withdraw these issues.


FINDING OF FACT

The veteran's claim for service connection for vitamin B12 
deficiency anemia is plausible.


CONCLUSION OF LAW

The record includes evidence establishing a well-grounded 
claim for service connection for vitamin B12 deficiency 
anemia.  38 U.S.C.A. § 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In this case, the evidence shows that in a VA treatment 
record dated April 1996, the examiner noted that a workup in 
the past had revealed cerebellar atrophy and B12 deficiency, 
which possibly could have become symptomatic as early as in 
service.  Accordingly, the evidence of record is sufficient 
to make the claim plausible and, therefore, well grounded.


ORDER

As the claim for service connection for vitamin B12 
deficiency anemia is well grounded, the appeal to this extent 
is allowed subject to further action as discussed below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran is service connected for malaria.  His contention 
is that his service-connected malaria caused his anemia.  At 
the veteran's hearing in July 2000, he asserted that he had 
been treated for anemia since 1948 when it was fist diagnosed 
by Dr. Bell and Dr. Smith at a local community medical 
clinic.  He testified that Dr. Smith was no longer living.  
Regarding Dr. Bell, the veteran testified that he was not 
sure whether he was living or not.  In the veteran's 
September 1998 Notice of Disagreement, the veteran provided 
an address for Dr. Bell of Community Medical Clinic, Culver 
City, California, 90232.  

The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has referred.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  Accordingly, the RO should attempt to 
obtain the treatment records from Dr. Bell.  

In the veteran's January 1998 claim, he asserted that he was 
being treated at the Daytona Beach VA outpatient center where 
he was receiving his B12 shots for anemia.  He also asserted 
that prior to his moving to Florida, he had been treated at 
the VA Medical Center in West Los Angeles.  In the veteran's 
September 1998 Notice of Disagreement, he asserted that he 
had moved in 1994.  It is noted that the 
RO requested treatment records from the Daytona Beach VA 
Medical Center beginning in November 1996.  It is also noted 
that in respect to a different claim in 1984, the RO 
requested treatment records from the VA Medical Center in Los 
Angeles.  Those records were received by the RO in May 1984.  

VA's statutory duty to assist a claimant in developing facts 
pertinent to his claim encompasses searching records in its 
possession.  Jolley v. Derwinski, 1 Vet.App. 37, 40 (1990).  
It is noted that there are not VA records from Los Angeles on 
file for the time period from May 1984 to when the veteran 
moved in 1994.  There are also not VA treatment records on 
file from Daytona Beach for the time period from 1994 to 
November 1996.  Accordingly, the RO should obtain VA 
treatment records from the Los Angeles Medical Center from 
May 1984 to 1994, as well as VA treatment records from the 
Daytona Beach Medical Center from 1994 to November 1996, as 
well as any current treatment records from Daytona Beach that 
are not currently of record.  

The veteran underwent a VA examination in March 1998.  The 
examiner diagnosed the veteran with B12 deficiency anemia, 
and stated that there was no evidence of malaria as an 
etiologic factor.  The examiner specifically noted that there 
was a long history of alcoholism which was considered to be 
the etiology of the veteran's anemia.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  

The veteran's March 1998 VA examination did not take into 
account the records from the Los Angeles VA Medical Center 
from May 1984 to 1994, records from the Daytona Beach VA 
Medical Center from 1994 to November 1996, or records from 
Dr. Bell.  Accordingly, if any of the aforementioned records 
are obtained, the veteran's claims file should be returned to 
the examiner who conducted the March 1998 VA examination so 
that an addendum can be obtained taking into account the 
aforementioned records.  

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is remanded to the RO for the 
following:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should assure that copies of 
all current records of treatment of the 
veteran's anemia are included in the 
claims folder.  Accordingly, the RO 
should attempt to obtain the treatment 
records from Dr. Bell at the Community 
Medical Clinic, Culver City, California, 
90232.  The RO should also obtain VA 
treatment records from the Los Angeles 
Medical Center from May 1984 to 1994, as 
well as VA treatment records from the 
Daytona Beach Medical Center from 1994 to 
November 1996, as well as any current 
treatment records from Daytona Beach that 
are not curently of record.  

3.  If any treatment records are obtained 
pursuant to paragraph 2 above, the claims 
file should be returned to the examiner 
who conducted the veteran's March 1998 VA 
examination.  The examiner should provide 
an addendum to his March 1998 report.  
The examiner should comment specifically 
on the etiology of the veteran's anemia, 
with particular reference to records from 
the Los Angeles VA Medical Center from 
May 1984 to 1994, records from the 
Daytona Beach VA Medical Center from 1994 
to November 1996, or records from Dr. 
Bell.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
entitlement to service connection for 
vitamin B12 deficiency anemia.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, the RO 
should issue a supplemental statement of 
the case, a copy of which should be 
provided the veteran, and his 
representative.  After they have been 
given an opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 


- 7 -


